Citation Nr: 1117115	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  03-35 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty for training (ACUDTRA) from October 1986 to March 1987 and served on active duty from February 1988 to July 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Board hearing, but failed to report for a hearing scheduled in June 2006.  The Board previously remanded these issues for further development in October 2006 and May 2009.  

There appears to be some confusion as to whether the issue of entitlement to service connection for PTSD is currently on appeal.  However, in the October 2006 decision, the Board denied this issue and, in turn, this issue is no longer in appellate status.  Nevertheless, in a June 2010 statement, the Veteran indicated that she believed the issue of service connection for PTSD was still on appeal.  Thus, this matter is referred back to the RO for clarification as to whether the Veteran is seeking to reopen her claim.  

The issue of whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Back disability was not manifested during the Veteran's active duty service.  


CONCLUSION OF LAW

Back disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in January 2004, March 2006 and December 2008 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The Board recognizes that the VCAA notices were provided after the initial decision.  However, the deficiency in the timing of these notices was remedied by readjudication of the issue on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the March 2006 and December 2008 letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records and a VA examination report.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in November 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Analysis

The Veteran is seeking service connection for a back disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

An October 1986 enlistment service examination for the period of ACDUTRA showed that the spine was clinically evaluated as normal.  In her contemporaneous medical history, the Veteran expressly denied recurrent back pain.  Service records for her period of ACDUTRA are silent with respect to injuries to the back or reports of back pain.  She was released from ACDUTRA in March 1987.  

A September 1987 enlistment service examination for active duty showed that the spine was clinically evaluated as normal.  In her contemporaneous medical history, she denied any recurrent back pain.  While service treatment records showed treatment for numerous other unrelated disorders, the records are silent with respect to any injuries to the back or findings of a chronic back disability.  Importantly, the Veteran's June 1990 service examination prior to discharge showed that the Veteran's spine was clinically evaluated as normal.  Nevertheless, in her June 1990 contemporaneous medical history, the Veteran reported a history of recurrent back pain.  In the physician's notes, it was observed that the Veteran stated that it had occurred since enlistment and resulted from stress.  However, there was no mention of any injury to the back at that time.  

In September 1993, the Veteran filed a claim seeking service connection for a back disability, which she provided began in 1987.  The RO denied the Veteran's claim in a December 1993 rating decision because there was no evidence of a back injury during service or complaints at the time of separation.  

In March 1995, the Veteran presented to a private emergency room indicating that she had been beaten by her ex-boyfriend with a baseball bat.  She complained of pain to the face, back and upper extremities.  It was noted that x-rays of the thoracic and lumbar spine revealed a questionable L-2 transverse process fracture.  The x-ray reports showed slight scoliosis of the thoracic spine and no fractures of the lumbar spine.  Disc spaces were within normal limits.  A follow up March 1995 private emergency room treatment record showed that the Veteran presented with stomach and back pain with vomiting for four days.  The impression was back contusion with nausea and vomiting.    

An August 1996 VA treatment record showed that the Veteran presented with low back pain and reported a history of an old injury.  The impression was back pain, rule out scoliosis.  A contemporaneous x-ray showed transitional fifth lumbar vertebra segment with wide transverse processes that articulate with the sacrum. However, there were no unusual degenerative changes, spur formation or other diagnostic pattern.  Sacroiliac joints were within normal limits.  Follow up September 1996 records again showed that the Veteran reported severe back pain and gave a history of back pain since 1986.  The impression was accentuated lordotic curve.  A December 1996 record showed an impression of lumbar syndrome and increased lordotic curve on x-ray.  

A July 1998 private treatment record showed that the Veteran presented with back pain that had started the day before.  The assessment was paralumbar strain.  Follow up VA treatment records continued to show complaints of low back pain and an assessment of scoliosis.   

In a September 2002 statement, the Veteran's mother provided that after the Veteran had been in the military for approximately one year, she was on an exercise and fell and injured her back. 

The Veteran was afforded a VA examination in November 2010.  The claims file was reviewed.  The examiner found no treatment for her back while in service and noted the August 1996 x-ray.  The Veteran reported that while in basic training, she fell on her rucksack when she slipped on some ice.  She indicated that she was periodically seen for pain.  After discharge, she continued to experience progressive back pain.  The impression was lumbosacral strain.  The examiner opined that it was less likely than not that any current back pain was related to military service because there were no records of treatment for her back and her examination was normal at this time.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review.  

Therefore, based on the evidence of record, the Board concludes that service connection for back disability is not warranted.  There is no competent medical evidence that the Veteran's back disability manifested during the period of active duty.  Further, there is no medical evidence to support the conclusion that a back disability was incurred in or aggravated during a period of ACDUTRA.  Moreover, the medical evidence of record does not establish a link between the Veteran's back disability and her service.  Importantly, after reviewing the claims file and examining the Veteran, the November 2010 VA examiner found that the Veteran's current back pain was not related to service.  Importantly, it was approximately five years after the Veteran's discharge from active duty service before any medical evidence of a back disability so there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  
 
The Board also acknowledges the Veteran's assertions relating her back disability to service.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While the Veteran is competent to say that she experienced symptoms while in service and to report a continuity of symptoms since service, the Board must assign no probative weight to the Veteran's current assertions that she injured her back in service or that her back symptoms have continued to the present as they are inconsistent with her other statements and the other evidence of record.  For example, the Veteran reported seeking treatment for her back while in service.  However, while numerous other unrelated disorders are documented, service treatment records are silent with respect to any treatment for back problems.  Further, although she did report recurrent back pain at her time of discharge, the Veteran indicated that it was due to stress.  It was not until later did she report falling and injuring her back.  It would be reasonable to assume that if she had fallen and injured her back, she would have reported at the time of her discharge.  These inconsistencies diminish her credibility.  Moreover, in her initial claim in 1993, she indicated that she injured her back in 1987.  Further, on another occasion she reported that she injured her back in 1986.  The Veteran did not have active duty service in 1986 or 1987.  Although she did have ACDUTRA, there is no indication of any injury during this period and at the September 1987 service examination, the Veteran's spine was evaluated as clinically normal and she expressly denied any recurrent back pain.  Importantly, subsequently, she claimed she injured her back during basic training on active duty.  Again, these inconsistencies further diminish her credibility.  Moreover, private treatment records showed that the Veteran first reported with back pain after service in March 1995 after suffering an injury when she was beaten by her ex-boyfriend.  Treatment records only began to show consistent complaints of low back pain after this reported injury.  Further, at no point during the course of seeking treatment beginning in 1995, did the Veteran report that she had previously injured her back in service.  It would be reasonable to assume that if she had previously injured her back in this manner, she would have reported it during the course of treatment.  Given these inconsistencies, the Board must find that the Veteran's statements concerning injuring her back while in service are not credible.  Importantly, there are no service records to support the contention that she injured her back during this time.  

Further, it is reasonable to expect that the Veteran would have reported ongoing problems with her back since service if she was in fact experiencing them.  Again, the first evidence of any complaints is approximately in 1995 after suffering an injury, which again was approximately five years after her discharge from active duty service.  Her failure in this regard also diminishes her credibility regarding a continuity of symptoms since service.  Accordingly, again, the Board finds that the Veteran is not credible to the extent that she reports any injuries during service as well as a continuity of symptoms since service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)."   

The Board has also considered the lay statement from the Veteran's mother.  However, she is not competent to report any injuries in service as she does not have firsthand knowledge since she was not present at that time.  Further, given the lack of credibility in the Veteran's own statements concerning any injury in service; in turn, the Board must find that her mother's statements, which in pertinent part, are reliant on the Veteran's own statements, must also be deemed not credible and, thus, have no probative value.   

In conclusion, a preponderance of the evidence is against the Veteran's claim for low back disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

 
ORDER

Service connection for back disability is not warranted.  To this extent, the appeal is denied.  


REMAND

The present appeal also includes the issue of whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disability other than PTSD.  As noted in the Board's prior remands, review of the record revealed that a claim to reopen was filed in May 2001 and, thus, the former provisions of 38 C.F.R. § 3.156(a) were applicable.  In its May 2009 remand, the Board found that the RO had not notified the Veteran of the former provisions of 38 C.F.R.  § 3.156(a).  Moreover, the Board found that the prior notices had not complied with Kent v. Nicholson, 20 Vet.App. 1 (2006), in that the Veteran had not been informed of the basis for the previous denial and what the evidence must show in order to reopen her particular claim.  Thus, the Board remanded this issue in order to comply with the Board's October 2006 remand and directed the RO to send an appropriate VCAA letter notifying the Veteran of the former provisions of  38 C.F.R. § 3.156(a) (pre-August 2001) and the requirements set forth in Kent.  While the RO sent notice to the Veteran in June 2010, the notice addressed the issue of PTSD, which, as noted above, is no longer on appeal.  Moreover, the notice still failed to provide the former provisions of  38 C.F.R.  § 3.156(a) (pre-August 2001).  Thus, unfortunately, this issue must be returned again for proper VCAA notice in compliance with the Board's prior remands.  See Stegall v. West, 11 Vet.App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a corrective VCAA notice letter, with respect to petition to reopen a claim for service connection for an acquired psychiatric disability other than PTSD.  This notice should include the proper standard for new and material evidence (for claims prior to August 29, 2001) and an explanation of what the evidence must show to reopen this Veteran's claim, as outlined in Kent v. Nicholson, 20 Vet.App. 1 (2006).  The letter must notify the Veteran of the basis for the previous denial and what the evidence must show in order to reopen the claim.

2.  After completion of the above, the RO should adjudicate the remaining issue on appeal.  If the desired benefit is not granted, an appropriate supplemental statement of the case should be furnished to the Veteran and her representative.  They should be afforded an opportunity to respond to the supplemental statement of the case before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


